


110 HRES 971 EH: Expressing the sympathies and support of the

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 971
		In the House of Representatives, U.
		  S.,
		
			February 13, 2008
		
		RESOLUTION
		Expressing the sympathies and support of the
		  House of Representatives for the individuals and institutions affected by the
		  powerful tornados that struck communities in Alabama, Arkansas, Kentucky,
		  Mississippi, and Tennessee on February 5th, 2008.
	
	
		Whereas on the evening of Tuesday, February 5th, 2008,
			 more than 100 tornados devastated communities in Alabama, Arkansas, Kentucky,
			 Mississippi, and Tennessee;
		Whereas more than 50 lives were lost in the deadliest
			 tornado outbreak in the United States in more than 20 years;
		Whereas more than a thousand homes, schools, and
			 businesses were destroyed and tens of thousands of residents of the Mississippi
			 Valley have been left without power;
		Whereas the effect of the storms on Mississippi Valley
			 families and businesses is still being felt;
		Whereas hundreds of volunteers took time from their daily
			 lives to help ensure that the victims of the storm are sheltered, clothed, fed,
			 and emotionally comforted through this traumatic event;
		Whereas the Federal Emergency Management Agency, first
			 responders, the National Guard, and additional emergency personnel have
			 coordinated with local authorities and firefighters and have performed beyond
			 the call of duty in the preservation and protection of human lives; and
		Whereas the strength, courage, and determination of the
			 citizens of the Mississippi Valley have been evident following the tornados:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its
			 deepest sympathies to the citizens of the States hit by the storms over the
			 devastation caused by the powerful tornados that struck their communities on
			 February 5th, 2008;
			(2)expresses its appreciation to the Federal
			 Emergency Management Agency, first responders, and the others involved in the
			 relief effort for their valiant service to those affected by the storms;
			 and
			(3)expresses its
			 support as the citizens of these communities continue their efforts to rebuild
			 their community and their lives.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
